Citation Nr: 0315352	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder 
with disc involvement at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


REMAND

A review of the claims folder reveals that the Board notified 
the veteran and his representative, by letter issued in March 
2003, of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate his claim 
and which evidence, if any, the veteran was expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed that he had 30 days from the date of the letter 
to respond and submit additional evidence relevant to his 
claim.  

It is also noted that in September 2002, the Board requested 
that additional development be undertaken with respect to the 
above-stated issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  The development action requested by the 
Board was completed and resulted in the acquisition of a VA 
examination report.  That document has been associated with 
the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
or obtain waiver of initial RO consideration of that 
evidence.  The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record, nor has the 
veteran been informed of the one year period in which he is 
allowed to submit evidence in support of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Therefore, 
a remand of the case is required to comply with the precedent 
of the above referenced Federal Circuit decision, and to 
comply with the provisions of the VCAA. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), including, 
but not limited to, informing the veteran 
of the provisions of the VCAA, the one 
year period for receipt of additional 
evidence, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.  

2.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the last 
supplemental statement of the case, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




